         Case 1:15-cv-00204-KD-C Document 82 Filed 12/10/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

ANITRA DIAMOND, et al.,                       :

       Plaintiffs,                            :

vs.                                           : Civil Action No. 1:15-cv-00204-KD-C

KIMBERLY HASTIE, in her                       :
individual capacity,                          :

       Defendant.                             :

                                             ORDER

       This action is before the Court on Defendant Kimberly Hastie’s Motion for

Additional 10 days to file Defendant’s Response to Plaintiff’s’ Class Certification

(doc. 81). The response is due today, December 10, 2018. Defendant seeks an

extension until December 20, 2018.

       Defendant did not include a statement as to whether the Plaintiffs opposed

the 10-day extension. Accordingly, Plaintiffs shall file any objection on or before

December 12, 2018. If no objection is filed, then the motion is GRANTED without further

action by this Court, Defendant shall file her response on or before December 20, 2018, and

Plaintiffs shall file their reply on or before January 21, 2019.1

       DONE this the 10th day of December 2018.


                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE

1
  The Class Action Scheduling Order set November 12, 2018 as the deadline for filing motions
for class certification, December 10, 2018 as the response deadline, and January 11, 2019, as the
reply deadline. (Doc. 60).
